Citation Nr: 1807416	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-19 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has broadened and recharacterized the issue on appeal to include entitlement to service connection for all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that claims for service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders).

Although the Veteran initiated an appeal with respect to his claim seeking service connection for diabetes mellitus, he did not perfect his appeal in that matter.  Specifically, in his January 2014 VA Form 9, Substantive Appeal, he clearly checked the box indicating that he was only appealing certain issues in the statement of the case and specified that he was appealing peripheral neuropathy of the upper and lower extremities and PTSD.  He did not list diabetes mellitus as being an issue he was appealing.  To the extent the Veteran's representative has subsequently raised arguments regarding a claim seeking service connection for diabetes, the Agency of Original Jurisdiction (AOJ) has not addressed any new claim raised, and the Board does not have jurisdiction over it.  The matter is therefore referred to the AOJ for appropriate action in accordance with the revised regulations governing the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014); see also 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  

PTSD

On May 2011 VA PTSD examination, the examiner noted that the Veteran was "certainly exposed to an array of potentially traumatic stressors during service" but that his experiences since that time did not meet the criteria necessary for a diagnosis of PTSD.  Instead, the examiner diagnosed a history of panic disorder without agoraphobia and opined that it is less likely the Veteran suffers from PTSD or other psychiatric disorders that are caused by or the result of military service.  The Board notes that since the time of that examination, the Veteran has received a diagnosis of PTSD.  Accordingly, a new examination is necessary.

Peripheral Neuropathy

The Board notes that the Veteran is not currently diagnosed with peripheral neuropathy (of either the upper or lower extremities).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the record suggests that the medical evidence associated with the record is incomplete.  The most recent VA treatment records associated with the record are from September 2014, more than three years ago.  It appears that the Veteran is still seeking treatment from VA Medical Centers (VAMCs).  Additionally, a September 2014 VA treatment record noted that the Veteran has several private doctors: Drs. Pinson, Dyess, Reynolds, and Heersink.  As more recent VA and private treatment records are likely to contain pertinent information, including potential diagnoses for the disabilities currently on appeal, and because VA treatment records are constructively of record, they must be obtained prior to adjudication of these claims.



Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  Obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record), to specifically include records from Drs. Pinson, Dyess, Reynolds, and Heersink.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.

2.  Obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for the disabilities on appeal from all VAMCs since September 2014).

3.  Then arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:
(a) Please identify (by diagnosis) each psychiatric disability entity shown.  Specifically, does the Veteran have a diagnosis of PTSD?  If not, please identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnoses of PTSD noted in several VA treatment records. 

(b) Regarding each psychiatric disability entity diagnosed, please opine (based on the factual record) whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  All pertinent diagnoses already of record must be addressed.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

4.  Then review the record, arrange for any further development deemed necessary (to include VA examinations, if necessary, based on the records received), and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, 



these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).




